Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “memory unit” and “information extractor” in claims 1 and 6, and “light source unit” in claims 2 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Objections
Claims 5-6 and 12 are objected to because of the following informalities: 
In line 1 of claim 5 and 12, “machine learning module” should be “machine learning model” for antecedent basis; and 
In line 7 of claim 6, “includes a look-up table in in which” should be “includes a look-up table in which”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the parathyroid region" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes the parathyroid region is the same as the parathyroid gland. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannoh et al. (WO 2018126114 A2, published July 5, 2018), from IDS, in view of Thomas (US 10993653 B1, published May 4, 2021 with a priority date of July 8, 2019), hereinafter referred to as Mannoh and Thomas, respectively. 
Regarding claim 1, Mannoh teaches a system for assessing a viability of the parathyroid gland (Fig. 1; see pg. 13, lines 6-7 – “…an apparatus (device/system) of using LSCI for intraoperative assessment of parathyroid gland viability in a surgery.”), comprising: 
an image of a subject's parathyroid gland detected by a near-infrared sensor (see pg. 14, lines 14-16 – “During a thyroid or parathyroid surgery, the invented apparatus or device acquires and processes images of the parathyroid gland. The device comprises a 785 nm wavelength laser and a near-infrared camera…”); 
an information extractor for extracting feature information from the image (see pg. 14, lines 3-4 – “…calculating a plurality of speckle contrasts [feature information] from the acquired images of the parathyroid gland is performed…”); and 
a processor (computer) into which the feature information is inputted (see pg. 16, lines 14-15 – “Images recorded by the camera are sent to a laptop computer for processing and display.”), and 
generates a blood flow index of the parathyroid gland from the feature information (see pg. 20, lines 23-26 – “Using speckle contrast [feature information] as a classifier to distinguish between the vascularized and compromised parathyroid glands, a receiver operating characteristic (ROC) curve was generated with an area under the curve of 0.935 (FIG. 5c). The optimum threshold for distinguishing between the two groups was found to be 0.09 [blood flow index]…”).
Mannoh does not explicitly teach:
a memory unit for storing an image; and 
a machine learning model into which a feature information is inputted, and generating an index based on the machine learning model. 
Whereas, Thomas, in an analogous field of endeavor, teaches
a memory unit for storing an image (Fig. 1; see col. 9, lines 8-11 – “…the computing device (104, 304) may save or store the query thyroid image 102 in a memory 506 of the computing device (104, 304) for processing or analyzing the query thyroid image 102 later or for future reference.”); and 
a machine learning model into which a feature information (determined labels) from an image is inputted, and generating an index (benign or malignant) based on the machine learning model (Fig. 7-8; see col. 19, lines 1-5 – “…upon obtaining the labels associated with the selected labelled thyroid images, in operation 716, the output generation engine 524 [machine learning model] may be configured to use the labels to determine whether the thyroid nodule of interest in the query thyroid nodule image that is generated from the query thyroid image 102 is malignant or benign.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Mannoh, by including to the system a memory unit and a machine learning model, as disclosed in Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to identify characteristics of an image with significantly lower false negative results, as taught in Thomas (see col. 6, lines 1-11). 
Furthermore, regarding claim 2, Mannoh further teaches a light source unit (laser) that irradiates light of a selected wavelength among wavelength bands ranging from 780nm to 840nm to a parathyroid region of the subject (see pg. 14, lines 14-16 – “During a thyroid or parathyroid surgery, the invented apparatus or device acquires and processes images of the parathyroid gland. The device comprises a 785 nm wavelength laser [within 780 nm and 840 nm] and a near-infrared camera…”). 
Furthermore, regarding claim 3, Mannoh further teaches wherein the feature information includes at least one of a speckle contrast value (K) having information on blood flow (see pg. 14, lines 3-4, 8-11 – “…calculating a plurality of speckle contrasts from the acquired images of the parathyroid gland is performed…where the resultant speckle contrast image has values that range from 0 to 1, with values closer to 0 representing regions of greater motion (perfusion) and 1 representing regions with no motion.), a distance (r) between a point where a near-infrared light is irradiated to the parathyroid region and the parathyroid region detected through the near- infrared sensor, and a time (T) at which the parathyroid region is exposed by the near-infrared light.
Furthermore, regarding claim 5, Thomas further teaches wherein the machine learning module includes at least one of a deep neural network (DNN), a convolutional neural network (CNN), and a recurrent neural network (RNN) (see col. 5, lines 59-61 – “The machine learning algorithm may be a multi-layer neural network algorithm such as a convolutional neural network algorithm…”).
The motivation for claim 5 was shown previously in claim 1.

Regarding claim 9, Mannoh teaches a method for assessing a viability of the parathyroid gland (Fig. 1; see pg. 13, lines 6-7 – “…an apparatus (device/system) of using LSCI for intraoperative assessment of parathyroid gland viability in a surgery.”), comprising: 
Performing an image pickup of a subject's parathyroid region with a near-infrared sensor (see pg. 14, lines 14-16 – “During a thyroid or parathyroid surgery, the invented apparatus or device acquires and processes images of the parathyroid gland. The device comprises a 785 nm wavelength laser and a near-infrared camera…”); 
Extracting feature information from an image of the subject's parathyroid region (see pg. 14, lines 3-4 – “…calculating a plurality of speckle contrasts [feature information] from the acquired images of the parathyroid gland is performed…”); and 
Generating a blood flow index of the parathyroid gland from the feature information (see pg. 20, lines 23-26 – “Using speckle contrast [feature information] as a classifier to distinguish between the vascularized and compromised parathyroid glands, a receiver operating characteristic (ROC) curve was generated with an area under the curve of 0.935 (FIG. 5c). The optimum threshold for distinguishing between the two groups was found to be 0.09 [blood flow index]…”).
Mannoh does not explicitly teach generating an index based on a machine learning model.
Whereas, Thomas, in an analogous field of endeavor, teaches generating an index based on a machine learning model (Fig. 7-8; see col. 19, lines 1-5 – “…upon obtaining the labels associated with the selected labelled thyroid images, in operation 716, the output generation engine 524 [machine learning model] may be configured to use the labels to determine whether the thyroid nodule of interest in the query thyroid nodule image that is generated from the query thyroid image 102 is malignant or benign.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a blood flow index of the parathyroid gland from the feature information, as disclosed in Mannoh, by generating an index based on a machine learning model, as disclosed in Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to identify characteristics of an image with significantly lower false negative results, as taught in Thomas (see col. 6, lines 1-11). 
Furthermore, regarding claim 10, Mannoh further teaches wherein the feature information includes at least one of a speckle contrast value (K) having information on blood flow (see pg. 14, lines 3-4, 8-11 – “…calculating a plurality of speckle contrasts from the acquired images of the parathyroid gland is performed…where the resultant speckle contrast image has values that range from 0 to 1, with values closer to 0 representing regions of greater motion (perfusion) and 1 representing regions with no motion.), a distance (r) between a point where a near-infrared light is irradiated to the parathyroid region and the parathyroid region detected through the near- infrared sensor, and a time (T) at which the parathyroid region is exposed by the near-infrared light.
Furthermore, regarding claim 12, Thomas further teaches wherein the machine learning module includes at least one of a deep neural network (DNN), a convolutional neural network (CNN) and a recurrent neural network (RNN) (see col. 5, lines 59-61 – “The machine learning algorithm may be a multi-layer neural network algorithm such as a convolutional neural network algorithm…”).
The motivation for claim 12 was shown previously in claim 9.

	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mannoh in view of Thomas, as applied to claim 1 and 9 above, respectively, and in further view of Sabol et al. (US 20040122704 A1, published June 24, 2004), hereinafter referred to as Sabol. 
Regarding claim 4, Mannoh in view of Thomas teaches all of the elements disclosed in claim 1 above, and 
Thomas further teaches wherein the feature information includes clinical information of the subject (Fig. 1; see col. 9, lines 5-7 – “…the query thyroid image 102 that is received at or captured by the computing device (104, 304) may include the patient data [clinical information of the subject].”).
Mannoh in view of Thomas does not explicitly teach where the clinical information includes any one of the subject's age, sex, a medical history, exercise habits, eating habits, smoking and alcohol consumption.
Whereas, Sabol, in an analogous field of endeavor, teaches where the clinical information includes any one of the subject's age, sex, a medical history, exercise habits, eating habits, smoking and alcohol consumption (Fig. 28; see para. 0418 – “…a CADx [algorithms for computer aided diagnosis of medical conditions] module may have several parts, such as data sources, optimal feature selection, and classification, training, and display of results. Data sources…may typically include…patient demographics/symptoms/history, such as smoking history, sex, age, clinical symptoms.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clinical information, as disclosed in Mannoh in view of Thomas, by having the clinical information include the subject’s age, sex, and smoking history, as disclosed in Sabol. One of ordinary skill in the art would have been motivated to make this modification in order to further improve the performance of the CAX [computer-assisted data operating algorithms] processes, as taught in Sabol (see para. 0371-0372). 

Regarding claim 11, Mannoh in view of Thomas teaches all of the elements disclosed in claim 9 above, and 
Thomas further teaches wherein the feature information includes clinical information of the subject (Fig. 1; see col. 9, lines 5-7 – “…the query thyroid image 102 that is received at or captured by the computing device (104, 304) may include the patient data [clinical information of the subject].”).
Mannoh in view of Thomas does not explicitly teach where the clinical information includes any one of the subject's age, sex, a medical history, exercise habits, eating habits, smoking and alcohol consumption.
Whereas, Sabol, in an analogous field of endeavor, teaches where the clinical information includes any one of the subject's age, sex, a medical history, exercise habits, eating habits, smoking and alcohol consumption (Fig. 28; see para. 0418 – “…a CADx [algorithms for computer aided diagnosis of medical conditions] module may have several parts, such as data sources, optimal feature selection, and classification, training, and display of results. Data sources…may typically include…patient demographics/symptoms/history, such as smoking history, sex, age, clinical symptoms.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clinical information, as disclosed in Mannoh in view of Thomas, by having the clinical information include the subject’s age, sex, and smoking history, as disclosed in Sabol. One of ordinary skill in the art would have been motivated to make this modification in order to further improve the performance of the CAX [computer-assisted data operating algorithms] processes, as taught in Sabol (see para. 0371-0372). 

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mannoh in view of Aung et al. (US 20190083025 A1, published March 21, 2019), hereinafter referred to as Aung.
Regarding claim 6, Mannoh teaches a system for assessing a viability of the parathyroid gland (Fig. 1; see pg. 13, lines 6-7 – “…an apparatus (device/system) of using LSCI for intraoperative assessment of parathyroid gland viability in a surgery.”), comprising: 
an image of a subject's parathyroid gland detected by a near-infrared sensor (see pg. 14, lines 14-16 – “During a thyroid or parathyroid surgery, the invented apparatus or device acquires and processes images of the parathyroid gland. The device comprises a 785 nm wavelength laser and a near-infrared camera…”); 
an information extractor for extracting feature information from the image (see pg. 14, lines 3-4 – “…calculating a plurality of speckle contrasts [feature information] from the acquired images of the parathyroid gland is performed…”); and 
a processor (see pg. 16, lines 14-15 – “Images recorded by the camera are sent to a laptop computer for processing and display.”) that generates the blood flow index (see pg. 20, lines 23-26 – “Using speckle contrast [feature information] as a classifier to distinguish between the vascularized and compromised parathyroid glands, a receiver operating characteristic (ROC) curve was generated with an area under the curve of 0.935 (FIG. 5c). The optimum threshold for distinguishing between the two groups was found to be 0.09 [blood flow index]…”).
Mannoh does not explicitly teach 
a memory unit for storing an image; and 
a look-up table in which an index based on a reference feature information is stored in advance, and generate an index by comparing and matching the feature information of an image with the reference feature information. 
Whereas, Aung, in an analogous field of endeavor, teaches: 
a memory unit for storing an image (Fig. 3; see para. 0090 – “…the wound score, image data, grey scale image, and/or pixel map may be transmitted to an external device, such as the user computing device 310 and/or the server computing device 320. Such a transmission may be completed, for example, to store the data for later comparison…”); and 
a look-up table in which an index based on a reference feature information is stored in advance (Fig. 4; see para. 0089 – “…the scoring chart 1105 may be stored as a look-up table (LUT) in a storage location, such as, for example, the RAM 282, the ROM 284 (FIG. 2C) or in the server computing device 320 (FIG. 3). In addition, the wound score may be indexed according to wound area such that the computing device 120 can reference the determined wound area with a wound score from the LUT.”), and 
generate the index by comparing and matching the feature information of the image with the reference feature information (Fig. 11; see para. 0089 – “That is, if the estimated area of the wound [feature information of the image] is about 9 square centimeters (cm2), the wound may be assigned a score of 8 [generated index], as the scoring chart 1105 indicates that a score of 8 is assigned to any wound having an area of about 8.1 cm2 to about 12.0 cm2 [reference feature information].”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Mannoh, by including to the system a memory unit and a look-up table, as disclosed in Aung. One of ordinary skill in the art would have been motivated to make this modification in order for non-medical personnel to determine characteristics of an image, as taught in Aung (see para. 0004).  
Furthermore, regarding claim 7, Mannoh teaches a light source unit (laser) that irradiates light of a selected wavelength among wavelength bands ranging from 780nm to 840nm to a parathyroid region of the subject (see pg. 14, lines 14-16 – “During a thyroid or parathyroid surgery, the invented apparatus or device acquires and processes images of the parathyroid gland. The device comprises a 785 nm wavelength laser [within 780 nm and 840 nm] and a near-infrared camera…”).
Furthermore, regarding claim 8, Mannoh further teaches wherein the feature information includes at least one of a speckle contrast value (K) having information on blood flow (see pg. 14, lines 3-4, 8-11 – “…calculating a plurality of speckle contrasts from the acquired images of the parathyroid gland is performed…where the resultant speckle contrast image has values that range from 0 to 1, with values closer to 0 representing regions of greater motion (perfusion) and 1 representing regions with no motion.), a distance (r) between a point where a near-infrared light is irradiated to the parathyroid region and the parathyroid region detected through the near- infrared sensor, and a time (T) at which the parathyroid region is exposed by the near-infrared light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Konen et al. (WO 2017136762 A1, published August 10, 2017) discloses a system that sorts data according to factors such as patient age, gender, life style and habits (e.g., whether the patient smokes, whether the patient drinks excessively, whether the patient is single or married), disease, progression and stage of disease, etc., and then the system uses this data to adjust standards for such condition descriptors as "normal," "at risk," "critical," etc. for patients in each group.
Conrad et al. (WO 2016138522 A1, published September 1, 2016) discloses providing information related to the patient, including the patient's age, gender, race, etc. to determine the patient’s cardiovascular risk.
Rege et al. (US 20180296103 A1, published October 18, 2018) discloses calculating laser speckle contrast value to an generate image, then calculate the blood flow of the image using look-up tables. 
Yamada et al. (US 20190266486 A1, published August 29, 2019) discloses generating analysis data from the analysis target image that includes the tissue to be analyzed, inputting the analysis data to a deep learning algorithm, and generating data from the deep learning algorithm. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793